       Case 1:19-cv-00290-JAP-GJF Document 1 Filed 03/29/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


LEAH WEISEL,

       Plaintiff,

vs.                                                     Civil Cause No. ____________________

JAMIE McCLAIN and
WERNER ENTERPRISES, INC.,



                            NOTICE OF REMOVAL TO THE
                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

       COMES NOW Defendant Werner Enterprises, Inc., by and through its attorneys, BUTT

THORNTON & BAEHR PC (Raúl P. Sedillo and Fernando C. Palomares), and pursuant to

28 U.S.C. §1441(b) hereby file their Notice of Removal respectfully petitioning the Court for the

affirmation of removal of this action from the Seventh Judicial District Court of Torrance

County, State of New Mexico, to the United States District Court for the District of New Mexico

on the following grounds:

       1.      Plaintiff Leah Weisel filed this civil action against Defendant Werner Enterprises,

Inc. in the Seventh Judicial District Court, County of Torrance, State of New Mexico, Case No.

D-722-CV-2018-00169 on August 27, 2018.

       2.      At the time of the filing of this matter, there was no basis for removal due to lack

of information related to the required amount in controversy under 28 U.S.C. § 1332(a).

       3.      Pursuant to D.N.M. LR-CIV 81.1, a copy of the Complaint, along with copies of

all records and proceedings are attached hereto as Exhibit A.
        Case 1:19-cv-00290-JAP-GJF Document 1 Filed 03/29/19 Page 2 of 5



       4.      Plaintiff Leah Weisel is a resident of the County of Passaic, State of New Jersey

and therefore a citizen of the State of New Jersey for diversity purposes. [Complaint at ¶1].

       5.      Defendant Werner Enterprises, Inc. is a foreign corporation, incorporated in the

State of Nebraska with its principal place of business in the State of Nebraska, thus Werner

Enterprises, Inc. is a citizen of the state of Nebraska for diversity purposes.

       6.      Defendant Werner Enterprises, Inc. was served with the Complaint in this matter

on September 4, 2018.

       7.      Defendant Jamie McClain resides in the County of Hillsborough, State of Florida

and therefore a citizen of State of Florida for diversity purposes.

       8.      Defendant Jamie McClain has not been served with the Complaint in this matter.

       9.      There is complete diversity between Plaintiff and the Defendants.

       10.     On January 10, 2019, Plaintiff Leah Weisel filed a Motion to Stay and Status

Report, informing the Seventh Judicial District Court for the State of New Mexico that Plaintiff

Leah Weisel and Defendant Werner Enterprises, Inc. agreed to engage in settlement negotiations

and an extension for Defendant Werner Enterprises, Inc. to file an Answer to the Complaint. “In

order to engage in settlement negotiations while conserving judicial and litigation resources,

Plaintiff Leah Weisel and Defendant Werner Enterprises, Inc. stipulated to an extension for

Defendant Werner Enterprises, Inc. to file an Answer to Plaintiff’s Complaint for Personal

Injuries and Property Damages.” [Motion for Stay and Status Report, provided in Exhibit A.]

       11.     The Complaint, pursuant to the New Mexico Rules of Civil Procedure, contains

no allegation for damages in a specific monetary amount. The Complaint alleges five counts

against the named Defendants, including (1) Duty of Ordinary Care against Defendant McClain;

(2) Negligence Per Se against Defendant McClain; (3) Agency, Vicarious Liability, Respondeat




                                                  2
       Case 1:19-cv-00290-JAP-GJF Document 1 Filed 03/29/19 Page 3 of 5



Superior; (4) Negligent Entrustment; and (5) Failure to Train and Supervise. [Complaint at

¶¶17-38].

       12.     Plaintiff Leah Weisel’s claims purportedly arise out of a motor vehicle accident

that occurred on September 4, 2015, while she was traveling east on I-40. [Complaint at ¶8.]

       13.     Plaintiff Leah Weisel alleges as a result of the motor vehicle accident she suffered

personal injuries which have resulted in medical and psychological expenses, emotional pain and

suffering, physical pain and suffering, temporary and possible physical impairment, loss of

enjoyment of life, non-medical expenses and other damages. [Complaint at ¶ 40.]

       14.     Plaintiff Leah Weisel alleges as a result of the motor vehicle accident, her 2005

Honda Element was damaged beyond reasonable repair, resulting in the total loss of the value of

the vehicle as well as temporary loss of use damages. [Complaint at ¶ 41.]

       15.     Plaintiff Leah Weisel alleges as a result of the motor vehicle accident, the U-Haul

trailer towed by Plaintiff Leah Weisel and the property contained within the U-Haul trailer were

damaged beyond reasonable repair, resulting in the total loss of the value of property.

[Complaint at ¶ 42.]

       16.     Plaintiff Legal Weisel alleges as a result of the motor vehicle accident her service

dogs were severely injured and due to the severity of the their injuries were deemed unable to do

work or perform tasks for Plaintiff Leah Weisel, resulting in property damages as well as

significant emotional distress, loss of her own household and social services, temporary loss of

her ability to move around freely and independently, loss of enjoyment of life, and monetary

damages. [Complaint at ¶ 43.]

       17.     These allegations alone were not sufficient to meet the requirement of a matter in

controversy in excess of $75,000.00 as set forth in 28 U.S.C. § 1332(a).




                                                3
        Case 1:19-cv-00290-JAP-GJF Document 1 Filed 03/29/19 Page 4 of 5



       18.     On March 1, 2019, Plaintiff Leah Weisel, for the first time, provided Defendant

Werner Enterprises, Inc. a summary of alleged damages well in excess of $75,000.00.

       19.     Although Defendant Werner Enterprises, Inc. does not admit that Plaintiff Leah

Weisel has been damaged by their acts or omissions, based on Plaintiff Leah Weisel’s summary

of alleged damages, the amount in controversy in this matter exceeds $75,000.00 in value

exclusive of interest and costs.

       20.     The United States District Court, therefore, has original jurisdiction over the

Summons and Complaint under 28 U.S.C. § 1332(a) as the matter in controversy exceeds

$75,000.00 in value, exclusive of interest and costs, and this action is between citizens of

different states. Diversity jurisdiction has existed from the time the Plaintiff Leah Weisel

provided her summary of alleged damages to Defendant Werner Enterprises, Inc. through the

time of the filing of this Petition as this was the first pleading or paper from which it could be

ascertained that the matter had become removable. 28 U.S.C § 1446(b)(3).

       21.     Because this Court has original jurisdiction over this action under 28 U.S.C.

§ 1332(a), this action is removable pursuant to 28 U.S.C. §§ 1441(a).

       22.     The state court in which this action was commenced is within this Court’s district.

Venue is therefore proper under 28 U.S.C. §§ 111 and 1441(a).

       23.     The Notice of Removal was filed with this Court within thirty (30) days after

Plaintiff Leah Weisel provided Defendant Werner Enterprises, Inc. her summary of alleged

damages.

       24.     Defendant Werner Enterprises, Inc., immediately upon the filing of this original

Notice of Removal, gave written notice of the filing as required by 28 U.S.C. §1446 (d) and filed




                                                4
       Case 1:19-cv-00290-JAP-GJF Document 1 Filed 03/29/19 Page 5 of 5



a copy thereof with the Clerk of the Seventh District Court, County of Torrance, State of

New Mexico, the Court from which this action is removed.

       25.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11.

       WHEREFORE, Defendant Werner Enterprises, Inc. request that the above-entitled action

remain in this United States District Court for the District of New Mexico.

                                                    Respectfully Submitted,

                                                    BUTT THORNTON & BAEHR PC

                                                    /s/ Fernando C. Palomares
                                                    Raúl P. Sedillo
                                                    Fernando C. Palomares
                                                    PO Box 3170
                                                    Albuquerque, NM 87190-3170
                                                    Telephone:     (505) 884-0777
                                                    rpsedillo@btblaw.com
                                                    fcpalomares@btblaw.com
                                                    Attorneys for Werner Enterprises Inc.




                                                5
